DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 10-12, 14, 17, 18, 21, 23-26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa (JP 2018-52610) in view of Kerr et al. (2011/0284586).
Re-claims 1 and 21, Kazuhisa discloses, in figs. 1-3, a discharge container, comprising:
a discharge head  1A including a discharge port 32 from which bubbles are to be discharged; and
a discharge head attachment 91 attached to the discharge head, wherein
the discharge head attachment includes
a cylindrical portion connected to the discharge port on one side and including a first opening 91e on another side, 
a side portion of the cylindrical portion includes a second opening 91d, and


Kazuhisa lacks to disclose a porous portion provided on the one side of the cylindrical portion.
Kerr et al. teach, in figs. 1, a discharge container comprising a discharge head 25, a discharge head attachment 19 attached to the discharge head, wherein
the discharge head attachment includes
a cylindrical portion connected to a discharge port on one side and including an opening on another side, a porous portion 21c provided on the one side of the cylindrical portion.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Kerr et al., to modify the invention of Kazuhisa with a porous portion provided on the one side of the cylindrical portion in order to expel a desired quantity of foam.
Re-claim 2, wherein a mesh opening of the porous portion is smaller than a mean bubble diameter of the bubbles delivered from the discharge head to the discharge head attachment.
Re-claims 3 and 23, it would have been obvious to have a mesh opening ratio of the porous portion is larger than 10%, since such a modification would have involved a mere change in size of a component .  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Re-claims 5, 7, 8, 10-12, 14, 17, 18, 24-26, 28, 31 and 32,  Kazuhisa further discloses further comprising:
a container main body A that contains liquid; and a dispenser including the discharge head, wherein
the dispenser includes a pump mechanism 2 that mixes the liquid contained in the container main body with air to generate bubbles and sends the bubbles to the discharge head;
wherein a viscosity of the liquid contained in the container main body is 1 mPa:s or more and 1000 mPa‘s or less at 25°C (see Kerr et. al. [0059]); 

an internal flow path of the discharge head includes a porous material (see Kerr et al.. fig. 1);
 wherein the mesh opening ratio of the porous portion is equal to or smaller than a mesh opening ratio of the porous material (see Kerr et al. Figs. 1 a & 1b);
wherein a flange protruding outwardly in the circumferential direction of the cylindrical portion is formed on the central side of the cylindrical portion in an axial direction; 
 wherein a plurality of the second openings 9af are formed at intervals in the circumferential direction of the cylindrical portion (see fig. 1 of Kazuhisa);
wherein a length in the axial direction of the cylindrical portion in the second opening is longer than a length of the peripheral edge of the first opening extending between the second Openings adjacent to each other;
wherein the length in the axial direction of the cylindrical portion in the second opening is longer than the length in the circumferential direction of the cylindrical portion in the second opening.
Wherein a width in the circumferential direction of the cylindrical portion in the second opening decreases toward the one side (see fig. 2 of Kazuhisa); 
Wherein a mesh opening ratio of the porous portion is larger than 10%;
Wherein an inner diameter of the cylindrical portion becomes smaller toward the porous portion on the first opening side than the porous portion (see Kerr et al. fig. 1); 

Wherein a plurality of the second openings are formed at intervals in the circumferential direction of the cylindrical portion; 
Wherein a length in the axial direction of the cylindrical portion in the second opening is longer than a length of the peripheral edge of the first opening extending between the second openings adjacent to each other; 
Wherein the length in the axial direction of the cylindrical portion in the second opening is longer than the length in the circumferential direction of the cylindrical portion in the second opening.
Wherein a width in the circumferential direction of the cylindrical portion in the second opening decreases toward the one side.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 21, 2022